10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 8:18-cv-03020-.]S|\/|-CPT Document 1 Filed 12/14/18 Page 1 of 5 Page|D 1

UNITED STATES DISTRICT COURT

 

FoR THE MIDDLE DISTRICT oF FLoRIDA
) Case No . "§_
JENNIFER BENCIK, ) ZS- ¢3,0/,_ 5\)@,(_)1' 30 fig 3
) ' ;2)('3 ’.)` \'“`
Plaimiff, ) ‘»Y‘ 2
v ‘,, 253 .c
' § ~
KoHL’s DEPARTMENT sToREs, INC., ) JURY TRIAL DEMANDED 2123
Defendant ) y 106
. F ;o
) .J
coMPLAINT

JENNIFER BENCIK (“Plaintiff”), by and through her attorneys, KIMMEL &

SILVERMAN, P.C., alleges the following against KOHL’S DEPAR'I`MENT S'I`ORES, INC.
(“DEFENDAN'I"’):

INTRODUCTION

l. Plaintifl"s Complaint is based on the Telephone Consumer Protection Act, 47

U.S.C. §227 et seq. (“TCPA”).

JURISDICTION AND VENUE
2. Jurisdiction of this Court arises under 28 U.S.C. § 1331, and for pendant state law

claims 28 U.S.C. § 1367. §§

 

Mims v. Arrow Fin. Services LLC 132 S. Ct. 740, 747, 181 L.

Ed. 2d 881 (2012).
3. Defendant regularly conducts business in the State of Florida, thus, personal
jurisdiction is established.

4. Venue is proper pursuant to 28 U.S.C. § l39l(b)(2).

_1_

PLAINTIFF’S COMPLAINT

 

 

G'A'\\ 3

w ~.z\ no

 

10

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:18-cv-03020-.]S|\/|-CPT Document 1 Filed 12/14/18 Page 2 of 5 Page|D 2

PARTIES

5. Plaintiff is a natural person residing in Hudson, Florida 34669.

6. Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).

7. Defendant is a corporation with its headquarters located at N56wl7000 Ridgewood
Drive, Mer\omonee Falls, Wisconsin 53051.

8. Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

9. As part of its regular business, Defendant attempts to collect debts from natural
persons for amounts owed on Kohl’s accounts.

10. Defendant acted through its agents, employees, officers, members, directors, heirs,
successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

FACTUAL ALLEGATIONS

ll. Plaintiff has a cellular telephone number that she has had for at least two years.

12. Plaintiff has only used her phone number as a cellular telephone number.

13. Beginning in or about early 2015 and continuing through 2016, Defendant called
Plaintiff on a continuous basis, typically calling multiple times per week.

14. Defendant used an automatic telephone dialing system, automated message and/or
prerecorded voice when contacting Plaintiff.

l$. Plaintiff knew that Defendant was using an automatic telephone dialing system,
automated message and/or prerecorded voice because when she answered calls she would be
greeted by a noticeable pause or delay prior to speaking to one of Defendant’s agents.

16. Defendant’s telephone calls were not made for “emergency purposes.”

_2-

PLAINTIFF’S COMPLA[NT

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:18-cv-03020-.]S|\/|-CPT Document 1 Filed 12/14/18 Page 3 of 5 Page|D 3

17. Shortly aher the commencement of Defendant’s calls in or around early 2015,
Plaintiff spoke with Defendant’s agents to advise to advise them that she no longer wished to be
contacted on her cellular telephone and requested that all calls stop.

18. Once Defendant was aware that its calls were unwanted and had been told to stop,
there was no lawful purpose to continue making further calls, nor was there any good faith
reason to place additional calls.

19. Despite Plaintiff’s revocation of consent coupled with her multiple demands to cease
and desist all further telecommunications, Defendant failed to update its records to restrict
telephone calls to Plaintiff’s cellular telephone and continued to call P|aintiff an excessive
number of times.

20. Plaintiff found Defendant’s repeated automated calls to be invasive, harassing,
frustrating, annoying, aggravating, and upsetting, so she decided to download a blocking
application onto her cellular telephone.

COUNT I
DEFENDANT VIOLATED THE
TELEPHONE CONSUMER PROTECTION ACT

21. Plaintifl` incorporates the forgoing paragraphs as though the same were set forth atl
length herein.

22. Defendant initiated multiple automated telephone calls to Plaintifl’s cellulan
telephone number.

23. Defendant initiated calls to Plaintift’s cellular telephone using a pre-recorded or
artificial voice.

24. Defendant initiated automated calls to Plaintiff using an automatic telephone dialing

system,

_3-

PLAIN'I`IFF’S COMPLAINT

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:18-cv-03020-.]S|\/|-CPT Document 1 Filed 12/14/18 Page 4 of 5 Page|D 4

25. Defendant’s calls were to Plaintiff were not made for “emergency purposes.”

26. After Plaintiff revoked consent to be called in or about early 2015, Defendant knew
or should have known that it did not have consent to call and/or that any consent it thought it had
was revoked and all further calls placed therea&er were made without Plaintiff`s prior expressl
consent.

27. Defendant’s acts as described above were done with malicious, intentional, willful,
reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose
of harassing Plaintiff.

28. The acts and/or omissions of Defendant were done unfairly, unlawfully,
intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,
legal justification or legal excuse.

29. As a result of the above violations of the TCPA, Plaintiff has suffered the losses and

damages as set forth above entitling Plaintiff to an award of statutory, actual and treble damages.

PRA¥ER FOR RELIEF

WHEREFORE, Plaintiff, JENNIFER BENCIK, respectfully prays for a judgment as follows:
a. The greater of all actual damages suffered pursuant to 47 U.S.C. §.
227(1>)(3)(1°\);

b. Statutory damages of $500.00 per violative telephone call pursuant to 47

U.S.C. § 227(b)(3)(B);

c. Treble damages of $1,500.00 per violative telephone call pursuant to 47

U.S.C. §227(b)(3);

d. Injunctive relief pursuant to 47 U.S.C. § 227(b)(3); and

-4-

PLAINTIFF’S COMPLAINT

 

Case 8:18-cv-03020-.]S|\/|-CPT Document 1 Filed 12/14/18 Page 5 of 5 Page|D 5

e. Any other relief deemed appropriate by this Honorable Court.

DEMAND FOR JURY TRIAL

PLEASE TAKE NOTICE that Plaintiff, JENNIFER BENCIK, demands a jury trial in

this case.
RESPECTFULLY SUBMIT'I`ED,
Dated: December 13, 2018 By: /s/Am}g L. Bennecon Ginsburg

Amy L. Bennecoff Ginsburg, Esq.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Kimmel & Silverman, P.C.

30 East Butler Pike
Ambler, PA 19002
Phone: (215) 540-8

888

Facsimile: (877) 788-2864

Email: a insbur

-5-

PLAINTIFF’S COMPLAINT

creditlaw.com

 

